Case 1:19-cr-00391-AT Document 100 Filed 08/21/20 Page 1of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK atelier

UNITED STATES OF AMERICA, DOC #

DATE FILED: _ 8/21/2020

-against-

GERALD VASQUEZ, 19 Cr. 391-1 (AT)

GARY BIERD, 19 Cr. 391-2 (AT)

IRVIN CASTILLO, 19 Cr. 391-3 (AT)

DAUBRIEL DISLA, and 19 Cr. 391-4 (AT)

JOSE VARGAS, 19 Cr. 391-6 (AT)

 

Defendants. ORDER
ANALISA TORRES, District Judge:

 

Sentencing is currently scheduled for Defendants Gerald Vasquez and Irvin Castillo on
September 10, 2020, Defendants Gary Bierd and Daubriel Disla on October 1, 2020, and
Defendant Jose Vargas on October 28, 2020. It is hereby ORDERED that those proceedings are
ADJOURNED as follows:

1. On February 4, 2021, at 1:00 p.m. sentencing shall be conducted for Vargas.
2. On February 11, 2021, at 1:00 p.m. sentencing shall be conducted for for Vasquez,
Bierd, Castillo, and Disla.

Defendants’ sentencing submissions are due two weeks before their sentencing date. Those
Defendants who have already filed a sentencing submission may file an updated submission by
that deadline. The Government’s sentencing submissions are due one week before the relevant
sentencing date.

SO ORDERED.

Dated: August 21, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
